Citation Nr: 1646926	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right knee disability. 

2.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required for the claims on appeal for increased ratings for right and left knee disabilities.  Although the Board sincerely regret the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran was provided the most recent VA examinations for the claims for increased ratings for a right and left knee disabilities in April 2011 and July 2011, more than five years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran since the most recent examinations.  Specifically, during the April 2016 hearing, the Veteran described additional symptoms and an increase in the severity of disability for both knees.  The Veteran noted that he experienced the knees giving away, increased pain, and some instances of incapacitating episodes when he has to remain in bed or in a chair.  Overall, the Veteran asserts that his condition worsened recently, to include that he started to use a cane a few months prior to the hearing.  

When available evidence is too old for an adequate RATING of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the most recent examination too remote, but the examination may no longer indicate the Veteran's current level of disability FROM the claimed disabilities.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly adjudicate the claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.  Specifically, request records from those sources noted by the Veteran during the April 2016 hearing, to specifically include medical records from VA medical facilities and private medical records from the Veteran's treating physician.  

2.  Then, schedule the Veteran for a VA examination of the knees.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The examiner should provide a complete rationale for any opinions provided.  The VA knee examination must include range of motion testing expressed in degrees for both knees for active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is also specifically asked to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  The examiner is also asked to indicate whether there is recurrent subluxation or lateral instability of either knee, and if so, the severity of any recurrent subluxation or lateral instability.  The examiner should opine whether there is meniscal dislocation or removal and what symptoms result from any meniscal disability.  The examiner should provide an opinion as to whether there is loss of use of the either leg such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election, with use of a suitable prosthetic appliance.  The determination should consider remaining function and whether acts such as balance and propulsion could be accomplished equally well by an amputation with prosthesis.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

